GRIMM, J.,
dissents in separate dissenting opinion.
APPENDIX
INSTRUCTION NO. 5
If you find and believe from the evidence beyond a reasonable doubt:
First, that on or about December 7, 1987, in the County of St. Louis, State of Missouri, the defendant caused the death of Jessica Lange by shaking her, and
Second, that defendant recklessly caused the death of Jessica Lange,
then you will find the defendant guilty of involuntary manslaughter.
However, unless you find and believe from the evidence beyond a reasonable doubt each and all of these propositions, you must find the defendant not guilty of involuntary manslaughter.
In determining whether the defendant recklessly caused the death of Jessica Lange, you are instructed that a person acts recklessly as to causing the death of another person when there is a substantial and unjustifiable risk she will cause death and she consciously disregards that risk, and such disregard is a gross deviation from what a reasonable person would do in the circumstances.
If you do find the defendant guilty of involuntary manslaughter, you will assess and declare one of the following punishments:
1. Imprisonment for a term of years fixed by you, but not less than one year and not to exceed seven years.
2. Imprisonment in the county jail for a term fixed by you, but not to exceed one year.
3. Imprisonment for a term of years fixed by you, but not less than one year and not to exceed seven years and in addition a fine, the amount to be determined by the Court.
4. Imprisonment in the county jail for a term fixed by you, but not to exceed one year and in addition a fine, the amount to be determined by the Court.
5. No imprisonment but a fine, in an amount to be determined by the Court.
The maximum fine which the Court may impose is $5,000.